Mr. Justice Trunkey
delivered the opinion of the court, November 12th 1883.
Most of our statutory regulations for proceedings in cases of lunacy, are -taken from the statutes of England. When lunatics came within the jurisdiction of the crown, the king’s title was found by his sheriff or esclieator, assisted by a jury of the county, whose verdict rvas called an inquisition or inquest of office. The ancient mode of proceeding, when it was suggested to the king that a person who had lands was a lunatic, in order to ascertain the existence of the fact of lunacy, was on petition to .the chancellor to issue a writ to the sheriff or escheator of the county, where the alleged lunatic resided, to try by jury and personal examination whether the suggestion was true or not. This was superseded by a commission appointed* by the chancellor, and the commissioners issued their *258precept to the sheriff requiring him to cause a jury of the county to come befoi’e them, to inquire of the matters and things given them in charge by virtue of the commission. At an early day, by statute, the right to traverse the inquisition and to a trial by jury in a court at law, was secured to the alleged lunatic. After the inquisition, and finding that the person was a lunatic, a committee of his estate was appointed, who was considered the mere bailiff of the crown. lie could make no contract binding upon the person and estate intrusted to his care, unless warranted by an Act of Parliament, and the previous direction of the chancellor was generally required. The rules for ascertaining the fact of lunacy were conservative of the rights of personal liberty, and of the property of' the subject, and though instances are not wanting w-hcre the chancellor called before him the alleged lunatic, in person, and decided the question of fact, such instances were exceptional, for what was deemed sufficient cause ; but were they more frequent the fact would not be authority in this state for proceeding in any other mode than is directed by our statutes.
The court of Common Pleas has the power of a court of Chancery as to the care of the persons and estates of persons non compos mentis. By the Act of 1836 the jurisdiction shall be exercised, upon proper application, alleging that a person is a lunatic, by the issuing of a commission in the nature of a writ de lunático inquirendo, to inquire into the lunacy of said person, which writ shall be made according to a prescribed form, specifying therein the subjects of inquiry, namely, whether the said person is a lunatic or not, and if he be a lunatic, then how long he hath been so, and if he enjoys lucid intervals; what lands and tenements, goods and chattels lie was seised or possessed of, or entitled to, at the time of his becoming a lunatic, and the value thereof; and whether he hath since disposed of part thereof, and to whom ; and how old he is, and who are his heirs or next of kin, and the ages of said heirs or next of kin, respectively. For certain causes named in the Act, the court may direct an inquest to be impaneled from the jurors attending the court, to be held by one of the judges thereof, and the inquisition so made shall have like effect as if held by a commission. After the inquisition finding the person therein named is a lunatic, it shall be lawful for the court to commit the custody and care of the person or estate, or of both, of such lunatic, to a suitable person or persons according to the rules heretofore practiced and allowed. The duties of the committee are plainly defined. No order of sale of real estate shall be made, unless upon application and statements as directed in the Act. These provisions are imperative; they give the mode in which the juris*259diction shall be exercised by the court of Common Pleas. A door is not left open for the court, in the exercise of its chancery powers, to call in a person and summarily determine that he is insane, and thereupon appoint a committee of his person and estate.
Acts of Assembly have been enacted clothing the criminal courts with power to inquire into the fact of insanity of any person alleged to be insane, and upon finding that he is insane, to commit him to a hospital or other place of confinement. Provision is made in the Act of 1860, relating to criminal procedure, whereby a person who is indicted, or charged with crime, may be found insane in the court of Quarter Sessions, or the court of Oyer and Terminer, and the court before whom the trial was had may order the insane person to be kept in strict custody so long as he shall continue of unsound mind. It is obvious that none of these Acts vesting power in the criminal courts to ascertain the fact of insanity of any person, and to commit such person to a place of confinement, repeals, supplies, or modifies any of the provisions of the Act of 1836.
The proceedings in this case to ascertain the fact of lunacy, were under the Act of April 20, 1869, P. L. 18, entitled “ Án Act to provide for the admission of certain classes of the insane into hospitals for the insane in this Commonwealth and their discharge therefrom.” The subject of the Act is expressed in the title; this is essential; the title is a part of the Act and aids, if need be, in its construction ; and if there were any provision foreign to the subject named it would be void. In the section directing the procedure to ascertain the fact of insanity of any person, jurisdiction is given to any court or law judge aud “on statement in writing that a certain person is insane and that the welfare of himself or of others requires his restraint,” the judge shall immediately appoint a commission composed of three persons to inquire into and report upon the facts of the case. In their inquisition they shall hear such evidence as may be offered touching the merits of the case, and if in their opinion it is a suitable case for confinement, the judge shall issue his warrant for such disposition of the insane person as will secure the object of the measure. Only one fact is made essential — that it is a suitable case for confinement. All the provisions of the Act relate to committal of the insane into hospitals, and their discharge therefrom. In terms it is not supplementary to the Act of 1836, is not so in fact, and its title forbids latitude of construction that a criminal court or judge thereof may exercise the powers of a chancellor. True, the person who makes the statement may do so before the court of Common Pleas or a judge thereof; but the purpose of the proceeding and the extent of power are *260the same in the criminal court as in the civil. Whether the proceeding, by accident or design, is before any law judge, or in either a civil or criminal court, there is precisely the same measure of jurisdiction and it is manifest that the Act of 1*69 neither supplies nor repeals any part of the Act of 1836. The object of the one widely differs from the object of the other, and so also the mode of procedure.
The Act of 1869 authorizes and requires any judge or any court upon complaint respecting an insane person, or upon statement respecting an alleged insane person, setting forth certain facts, to take speedy action for a hearing and ascertaining of the facts, and thereupon to make the proper order as the case may demand, either for the committal or discharge of such person. It was passed for the purposes therein expressed ; not to simplify the cumbrous and dilatory proceedings under the Act of 1836, nor to confer jurisdiction over the estate of the lunatic. It provides nothing respecting the care of the lunatic’s estate ; nor for notices, nor for inquisition of material facts respecting the lunatic, his estate, his heirs or next of kin, for information of the court and of the committee tobe appointed. “ The charge of the property is in the court though administered by a committee. After the return of an inquisition finding lunacy, the jurisdiction over the property of the lunatic is complete, either for custody, for management or for sale:" Yaple et al. v. Titus et al., 41 Pa. St. 195. But the inquisition must be made under the statute regulating the proceedings of the court of Common Pleas in the exercise of its chancery powers for the care of lunatics and their estates.
Although a summary inquiry had resulted in the lawful confinement of Iialderman in a hospital, that did not stand in the way of an inquisition under the Act of 1836. Such inquisition is not superseded by any statute when the purpose is to provide for the care of the estate of an insane person. If the welfare of the lunatic or of others requires that he be immediately committed to a hospital, his estate is in no worse condition during the confinement than if he were at large. In either case he is incapable of its management; when confined he is not so likely to waste or destroy it. The first step in the exercise of jurisdiction by the court of Common Pleas is the issuing of a commission in the nature of a writ de lunático inquirendo. The appointment of Conrad Synder as committee of the estate was error.
Whether, under the Act of April 28th 1876, P. L. 50, the sale of the real estate is valid is a question that can not be determined till all interested parties have opportunity to be heard. At present a decree will not be made that all acts of the committee be set aside. The rulings of the court below *261wore on the basis that the committee was appointed as provided by law, and doubtless that court will hereafter make the proper orders respecting the Auditor’s report and the money in hands of the committee. The requisite facts for such orders are not set out in the paper-books.
The decree that Conrad Snyder be appointed committee of the estate of Joseph W. BLalderman is reversed at the costs of the appellee, and record remitted for further proceeding.